Citation Nr: 1103057	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for chronic brain 
syndrome secondary to cerebral and intracranial trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970 
and from May 1974 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
July 2005, the Veteran appeared at a hearing at the RO before a 
Veterans Law Judge (VLJ).  VA was unable to make a recording of 
that hearing.  In May 2006, the Veteran appeared at another 
hearing at the RO in Chicago, Illinois, before a different VLJ.  
As two different VLJs have held hearings with regard to the issue 
in this appeal, a panel of three VLJs will decide this appeal.  
See 38 C.F.R. § 20.707(2010).  This matter was remanded in 
September 2005, October 2006, February 2009 and April 2010.  

A transcript of the May 2006 Board hearing is in the file.  

In a March 2008 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for chronic 
brain syndrome secondary to cerebral and intracranial trauma.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2008 Order, the Court vacated the March 2008 Board decision, and 
remanded the case to the Board for further proceedings consistent 
with the June 2008 Secretary's Motion for Remand.  

As the prior remand has not been complied with, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.  




REMAND

When this case was remanded in February 2009 and April 2010, it 
was pointed out that specific notice was lacking regarding what 
the Veteran needed to substantiate his claim.  The Board 
instructed the AMC to send a notification letter in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  This meant 
inserting something similar to the following into the letter, as 
directed by the Secretary's Motion for Remand of June 2008: 

Please include evidence that the pertinent disability was 
incurred or aggravated during your first period of service, 
evidence that your first period of service extended beyond 
September 1970, or evidence that the pertinent disability 
was aggravated during your second period of service.  

The above statement was intended to communicate to the Veteran 
what he would need in order to substantiate or prove his current 
claim for new and material evidence for service connection.  An 
April 2010 letter in the file from the AMC shows that this action 
was completed.  

However, the April 2010 letter informed the Veteran that the date 
of his last prior final denial was February 26, 2003.  This is 
the wrong date.  The Veteran is currently appealing from a RO 
decision from February 2003 (as noted above) which he was given 
notice of on February 26, 2003.  The last prior final denial in 
this case was in August 2001; notice was given on August 27, 
2001.  

On remand, the AMC should send the Veteran a letter with the 
correct dates of the prior final denial.  In other words, the AMC 
should replace the sentences referencing the wrong date (February 
26, 2003) in the April 2010 letter with the sentences referring 
to the correct date.  For example:  

You were previously denied service connection for chronic 
brain syndrome secondary to cerebral and intracranial trauma 
in August 2001.  You were notified of the decision on August 
27, 2001.  

The rest of the information in the April 2010 letter is in 
compliance with Kent and provides proper VCAA notice.  

Compliance with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  On remand, the AMC should ensure that the 
correct last prior final denial is given in the Veteran's VCAA 
notice letter.  

Accordingly, the case is REMANDED for the following action:  

1.  Send the Veteran a correct VCAA letter 
that notifies him of the date of the last 
prior final denial for his new and material 
evidence claim.  Replace the sentences 
referencing the wrong date (February 26, 
2003) in the April 2010 letter with the 
correct date.  For example:  "You were 
previously denied service connection for 
chronic brain syndrome secondary to cerebral 
and intracranial trauma in August 2001.  You 
were notified of the decision on August 27, 
2001."  Ensure that the rest of the letter 
complies with Kent and provides proper VCAA 
notice.  

2.  Readjudicate the issue.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



_______________________________           
_______________________________
         MARK GREENSTREET			GEORGE R. SENYK
          Veterans Law Judge			  Veterans Law Judge
     Board of Veterans' Appeals		      Board of Veterans' 
Appeals



_______________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

